McCown, J.,
dissenting.
The factual circumstances of this case demonstrate the inappropriateness of a penitentiary sentence for the defendant. Such punishment destroys any possibility of his paying any child support for the term of his imprisonment and may prejudice his employment opportunities thereafter. He has been regularly employed for 8 years and has made some substantial payments from time to time and incurred indebtedness in order to make some of them. His income is at the poverty level. With his present obligations, including current child support amounts, he has only $87 per month left for food, medicine, and clothing. The circumstances demand probation or some sentence permitting the defendant to continue his employment and may require modification of the amount of child support required to be paid. The punishment does not fit the crime nor the defendant. Neither does it solve the problem of collecting child support.
BOSLAUGH, J., joins in this dissent.